Citation Nr: 1757969	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for right knee internal derangement with chondromalacia patella, status post meniscectomy, evaluated as 20 percent disabling prior to February 28, 2008.

2.  Entitlement to an increased rating for right knee degenerative arthritis, currently evaluated as 10 percent disabling prior to February 28, 2008

3.  Entitlement to an increased rating for the right total knee arthroplasty with arthrofibrosis (previously claimed as right knee internal derangement with chondromalacia patella, status post meniscectomy, and right knee degenerative arthritis), currently evaluated as 60 percent disabling since December 1, 2009.

4.  Entitlement to an increased initial rating for the symptomatic scar of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for surgical scars of the right knee.

6.  Entitlement to an initial increased rating for right lower extremity scar, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for left knee internal derangement, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for left knee degenerative arthritis, currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable rating for status post fractured sternum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from September 1973 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which continued the 20 percent disability ratings for the right knee internal derangement with chondromalacia patella, status post meniscectomy, and for the left knee internal derangement.  The January 2008 decision also continued the 10 percent disability ratings for the left knee degenerative arthritis, the right knee degenerative arthritis, and the symptomatic scar of the right knee.  At the same time, the January 2008 decision denied a compensable rating for the status post fractured sternum.  

The RO issued another rating decision in May 2008, which combined the Veteran's disability ratings for his right knee internal derangement with chondromalacia patella, status post meniscectomy, and right knee degenerative arthritis, into one disability rating for right total knee arthroplasty.  The RO then assigned a 100 percent temporary rating for surgical convalescence of this disability, effective February 28, 2008.  A 30 percent rating was then assigned for the right total knee arthroplasty, effective April 1, 2009.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in February 2009, which continued the findings of the May 2008 rating decision. 

The RO issued another rating decision in June 2009, which increased the 30 percent rating for the right total knee arthroplasty to 100 percent, effective October 1, 2008. A 30 percent rating was then assigned for the right total knee arthroplasty, effective December 1, 2009.  The Veteran continued to appeal.  See AB, 6 Vet. App. at 38-9.

In February 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The RO issued another rating decision in March 2010, which increased the 30 percent rating for the right total knee arthroplasty to 60 percent, effective December 1, 2009.  The Veteran continued to appeal.  See AB, 6 Vet. App. at 38-9.

In an October 2015 rating decision, the RO granted service connection for symptomatic scar of the right lower extremity and assigned a 10 percent evaluation, effective February 28, 2008, granted service connection for surgical scars of the right knee and assigned a noncompensable evaluation, effective February 28, 2009, and continued to rate the symptomatic scar of the right knee as 10 percent disabling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter

The Veteran is seeking increased ratings for his service-connected bilateral knee disabilities.  

The Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. 38 U.S.C. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing. Id.  

Review of the record reveals that none of the examinations conducted in conjunction with the issues on appeal, including the most recent in October 2015, nor the VA treatment records dated during the appeal period, i.e., since July 2007, contain all of the range of motion testing required by Correia, particularly in passive motion or in weight and nonweight-bearing situations.  As a result, none of the VA knee examinations of record fully satisfy the requirements of Correia. 

Therefore, the Board will remand the increased rating claim for the service-connected bilateral knee disabilities for a new VA examination. 

On October 2015 VA scars examination, the examiner identified two scars on the Veteran's right knee; however, on October 2015 knee and lower leg examination, the same examiner identified six scars on the Veteran's right knee.  The examiner indicated that the Veteran's right knee scars were well-healed, nontender, and not painful; however, the Veteran reported that his knee scars were sensitive to touch and irritated by his pants.  Additionally, during an October 2015 peripheral neuropathy examination, he described a loss of sensation, numbness with tingling, and pins and needles in the skin of his right knee.  On review of the record, prior VA examinations identified between two and four scars on the right knee that were manifested by pain, tenderness, numbness/pins and needles, and limitation of motion.  Therefore, a new VA examination is necessary to clarify the number of scars associated with the right knee, the right lower extremity, and the right knee surgical site, as well as any associated symptoms, including pain.  

In a February 2017 appellant's post-remand brief, the Veteran's representative indicated that the October 2015 VA examiner did not adequately consider the impact of the Veteran's sternum fracture on his occupational duties, despite noting the Veteran's reports of a sense of tightness on the left side of the chest with tenderness to palpation over the left sternal border.  Therefore, a new examination is required to ensure that all current manifestations of a fractured sternum are properly identified and described for rating purposes, including any functional impairment.

While the appeal is in remand status, the AOJ should also obtain any outstanding VA treatment records, including those dated from September 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records dated from September 2017 to the present. 

2.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA knee examination to assess the current severity and manifestations of his service-connected bilateral knee disabilities.  

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.   The examiner should:

(a) Provide a retrospective opinion on the range of motion of the bilateral knees (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since January 2007, if possible; 

(b) Indicate whether and the extent to which the Veteran's bilateral knees are affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension), to include a discussion of whether his pain is ameliorated by any medication regimen; 

(c) Record the Veteran's reports of the extent of limitation of motion during flare-ups and opine whether the reports are consistent with the extent of disability found on the examination; 

(d) Address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible;  

(e) Identify the functional impairment caused by the Veteran's bilateral knee disability, including the impact his disability has on his daily activities and employment; 

(f) Comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe); 

(g) Comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. 

All opinions expressed should be accompanied by supporting rationale.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the current severity and manifestations of his service-connected right knee, right lower extremity, and right knee surgical site scars.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the severity of any scars associated with the Veteran's service-connected right knee, right lower extremity, and right knee surgical site scars, to include whether any scar causes any limited motion or loss of function.  The total number of right knee, right lower extremity, and right knee surgical site scars and date of onset should be noted, along with the Veteran's reports of symptoms associated with each scar.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

4.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the current severity and manifestations of his service-connected status post fractured sternum.  

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner must:

(a) Consider the Veteran's reported symptoms and discuss all findings associated with the Veteran's fractured sternum;

(b) Identify the functional impairment caused by the Veteran's fractured sternum, including the impact his disability has on his daily activities and occupation.

All opinions expressed should be accompanied by supporting rationale.

6.  Readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


